OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FINANCING STATEMENT

 

(Maximum unpaid indebtedness, exclusive of interest

and protective advances, not to exceed $27,000,000.00)

 

made by

 

APPLE ORCHARD, L.L.C., a Michigan limited liability company

("Mortgagor")

 

in favor of

 

LASALLE BANK MIDWEST NATIONAL ASSOCIATION,

a national banking association

("Bank")

 

 

Dated: Jun 20, 2008

 

Relating to Property located in Clermont County, Ohio

 

_____________________________________________________________________________________

THIS MORTGAGE IS ALSO A FINANCING STATEMENT COVERING FIXTURES, AND IS TO BE
INDEXED IN THE REAL ESTATE RECORDS.

 

THE NAMES OF THE DEBTOR AND THE SECURED PARTY, THE MAILING ADDRESS OF THE
SECURED PARTY FROM WHICH INFORMATION CONCERNING THE SECURITY INTEREST MAY BE
OBTAINED, THE MAILING ADDRESS OF THE DEBTOR AND A STATEMENT INDICATING THE
TYPES, OR DESCRIBING THE ITEMS OF COLLATERAL, ARE AS DESCRIBED IN THIS MORTGAGE.



OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

(Secures Future Advances)

Maximum Indebtedness not to Exceed $27,000,000

 

This OPEN-END MORTGAGE dated as of June 20, 2008 (the "Mortgage"), is executed
by APPLE ORCHARD, L.L.C., a Michigan limited liability company, whose address is
27777 Franklin Road, Suite 200, Southfield, Michigan 48034 (the “Mortgagor”), to
and for the benefit of LASALLE BANK MIDWEST NATIONAL ASSOCIATION, a national
banking association, whose address is 2600 West Big Beaver Road, Troy, Michigan
48084, its successors and assigns (the “Bank”).

R E C I T A L S:

A.    APPLE ORCHARD, L.L.C., a Michigan limited liability company; SUN LAKEVIEW
LLC, a Michigan limited liability company; and SUN TAMPA EAST, LLC, a Michigan
limited liability company (collectively, the "Borrower"), desires to borrow
funds and obtain other financial accommodations from the Bank, including,
without limitation, a loan evidenced by a promissory note from the Borrower to
the Bank, dated June 20, 2008, in the principal amount of TWENTY SEVEN MILLION
and 00/100 Dollars ($27,000,000.00) (as amended, restated or replaced from time
to time, the "Note").

B.            As a condition to the Bank's loaning funds or providing other
financial accommodations to the Borrower, the Bank requires that the Mortgagor
grant this Mortgage in order to secure the obligations and performance of the
Borrower under such loans or financial accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Mortgagor agrees as follows:

A G R E E M E N T S:

The Mortgagor does hereby GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER,
MORTGAGE and WARRANT and GRANT A SECURITY INTEREST to the Bank and its
successors and assigns forever in and to the following described property,
rights and interests (referred to collectively herein as the “Property”):

(a)           The real estate located in the State of Ohio and legally described
on Exhibit_A attached hereto and made a part hereof (the “Real Estate”);

(b)           All improvements of every nature whatsoever now or hereafter
situated on the Real Estate, including all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to any of the foregoing
(the “Improvements”);

(c)           All easements, rights of way, gores of real estate, streets, ways,
alleys, passages, sewer rights, waters, water courses, water rights and powers,
and all estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments and appurtenances whatsoever, in any way now or hereafter
belonging, relating or appertaining to the Real Estate, and the reversions,
remainders, rents, issues and profits thereof, and all the estate, right, title,
interest, property, possession, claim and demand whatsoever, at law as well as
in equity, of the Mortgagor of, in and to the same;

 

2



(d)           All rents, revenues, issues, profits, proceeds, income, royalties,
Letter of Credit Rights (as defined in the Uniform Commercial Code of the State
of Ohio (the “Code”) in effect from time to time), escrows, security deposits,
impounds, reserves, tax refunds and other rights to monies from the Property
and/or the businesses and operations conducted by the Mortgagor thereon;

(e)           All interest of the Mortgagor in all leases and rental agreements
(including, without limitation, oil and gas leases and any specific lease(s)
described in an attachment to this Mortgage), written or unwritten, now or
hereafter demising the Property in whole or in any part, and all amendments,
modifications, extensions, renewals, substitutions and replacements for any of
the foregoing (each, a “Lease”, and collectively, the “Leases”), together with
all security therefor and all monies payable thereunder;

(f)           All fixtures and articles of personal property now or hereafter
owned by the Mortgagor and located on or forming a part of or used in connection
with the Real Estate or the Improvements, including, but without limitation, any
and all air conditioners, antennae, appliances, apparatus, awnings, basins,
bathtubs, bidets, boilers, bookcases, cabinets, carpets, computer hardware and
software used in the operation of the Property, coolers, curtains,
dehumidifiers, disposals, doors, drapes, dryers, ducts, dynamos, elevators,
engines, equipment, escalators, exercise equipment, fans, fittings, floor
coverings, furnaces, furnishings, furniture, hardware, heaters, humidifiers,
incinerators, lighting, machinery, motors, ovens, pipes, plumbing, pumps,
radiators, ranges, recreational facilities, refrigerators, screens, security
systems, shades, shelving, sinks, sprinklers, stokers, stoves, toilets,
ventilators, wall coverings, washers, windows, window coverings, wiring, and all
renewals or replacements thereof or articles in substitution therefor, whether
or not the same are or shall be attached to the Real Estate or the Improvements
in any manner, together with the benefit of any deposits or payments now or
hereafter made on such personal property or fixtures by the Mortgagor or on its
behalf; it being mutually agreed that all of the aforesaid property owned by the
Mortgagor and placed on the Real Estate or the Improvements, so far as permitted
by law, shall be deemed to be fixtures, a part of the realty, and security for
the Obligations; notwithstanding the agreement hereinabove expressed that
certain articles of property form a part of the realty covered by this Mortgage
and be appropriated to its use and deemed to be realty, to the extent that such
agreement and declaration may not be effective and that any of said articles may
constitute Goods (as defined in the Code), this instrument shall constitute a
security agreement, creating a security interest in such goods, as collateral,
in the Bank, as a Secured Party, and the Mortgagor, as Debtor, all in accordance
with the Code;

(g)           All of the Mortgagor’s interests in General Intangibles, including
Payment Intangibles and Software (each as defined in the Code) now owned or
hereafter acquired and related to the Property, including, without limitation,
all of the Mortgagor’s right, title and interest in and to: (i) all agreements,
licenses, permits and contracts to which the Mortgagor is or may become a party
and which relate to the Property; (ii) all obligations and indebtedness owed to
the Mortgagor thereunder; (iii) all intellectual property related to the
Property; and (iv) all choses in action and causes of action relating to the
Property;

(h)           All of the Mortgagor’s accounts now owned or hereafter created or
acquired as relate to the Property and/or the businesses and operations
conducted thereon, including, without limitation, all of the following now owned
or hereafter created or acquired by the Mortgagor: (i) Accounts (as defined in
the Code), contract rights, book debts, notes, drafts, and other obligations or
indebtedness owing to the Mortgagor arising from the sale, lease or exchange of
goods or other property and/or the performance of services; (ii) the Mortgagor’s
rights in, to and

 

3



under all purchase orders for goods, services or other property; (iii) the
Mortgagor’s rights to any goods, services or other property represented by any
of the foregoing; (iv) monies due or to become due to the Mortgagor under all
contracts for the sale, lease or exchange of goods or other property and/or the
performance of services including the right to payment of any interest or
finance charges in respect thereto (whether or not yet earned by performance on
the part of the Mortgagor); (v) Securities, Investment Property, Financial
Assets and Securities Entitlements (each as defined in the Code); (vi) proceeds
of any of the foregoing and all collateral security and guaranties of any kind
given by any person or entity with respect to any of the foregoing; and
(vii) all warranties, guarantees, permits and licenses in favor of the Mortgagor
with respect to the Property; and

(i)            All proceeds of the foregoing, including, without limitation, all
judgments, awards of damages and settlements hereafter made resulting from
condemnation proceeds or the taking of the Property or any portion thereof under
the power of eminent domain, any proceeds of any policies of insurance,
maintained with respect to the Property or proceeds of any sale, option or
contract to sell the Property or any portion thereof;

FOR THE PURPOSE OF SECURING all loans, advances and other financial
accommodations, including any renewals or extensions thereof, from the Bank to
the Borrower and/or the Mortgagor and any and all indebtedness, liabilities and
obligations of any and every kind and nature heretofore, now or hereafter owing
from the Borrower and/or the Mortgagor to the Bank, however incurred or
evidenced, whether primary, secondary, contingent or otherwise, whether arising
under the Note, and any and all extensions and renewals thereof, this Mortgage,
under any other security agreement(s), promissory note(s), guaranty(s),
mortgage(s), lease(s), letter(s) of credit, interest rate, currency or commodity
swap agreement(s), cap agreement(s) or collar agreement(s), and any other
agreement(s) or arrangement(s) designed to protect the Borrower against
fluctuations in interest rates, currency exchange rates or commodity prices, or
any other instrument(s), document(s), contract(s) or agreement(s) heretofore,
now or hereafter executed by Borrower and/or the Mortgagor and delivered to the
Bank or to or under which Borrower and/or the Mortgagor or any subsidiary or
affiliate of Borrower and/or the Mortgagor is a party or beneficiary
(collectively, the "Loan Documents"), or by oral agreement or by operation of
law, plus all interest, costs, expenses and reasonable attorney fees which may
be made or incurred by the Bank in the disbursement, administration or
collection of such indebtedness, liabilities and obligations and in the
protection, maintenance and liquidation of any collateral for such indebtedness,
liabilities and obligations, and ANY FUTURE ADVANCES, WITH INTEREST THEREON,
made to the Borrower and/or the Mortgagor by the Bank which are secured by this
Mortgage pursuant to the provisions hereof (collectively, the "Obligations").
The Mortgagor covenants to pay when due any Obligations for which it is liable
in accordance with the terms of the Loan Documents and duly perform and observe
all of the terms, covenants and conditions to be observed and performed by the
Mortgagor under the Note, this Mortgage and the other Loan Documents.

This Mortgage is intended to secure the unpaid balance of loan advances to be
made to the Borrower by the Bank under the Note after this Mortgage has been
delivered to the Clermont County, Ohio, Recorder's Office for recordation, in
accordance with Sections 5301.232 and 5301.233 of the Ohio Revised Code. The
maximum amount of loan advances under the Note, exclusive of interest thereon
and amounts made for the payment of taxes, assessment, insurance premiums and
costs incurred for the protection of the Project, which may be outstanding at
any time, is Twenty Seven Million and 00/100 Dollars ($27,000,000.00).

 

4



IT IS FURTHER UNDERSTOOD AND AGREED THAT:

1.            Title. The Mortgagor represents, warrants and covenants that
(a) the Mortgagor is the holder of the fee simple title to the Property, free
and clear of all liens and encumbrances, except those liens and encumbrances in
favor of the Bank and as otherwise described on Exhibit_B attached hereto and
made a part hereof (the “Permitted Exceptions”); and (b) the Mortgagor has legal
power and authority to mortgage and convey the Property.

2.            Assignment of Rents and Leases. As additional security for the
Obligations and performance of the covenants and agreements set forth herein,
Mortgagor hereby assigns to the Bank, and grants Bank a security interest in,
any and all Leases, and all rents, issues, income and profits derived from the
use of the Property or any portion thereof, whether due or to become due. These
assignments shall run with the land and shall be good and valid against
Mortgagor and all persons claiming by, under, or through Mortgagor from the date
of recording of this Mortgage and shall continue to be operative during
foreclosure or any other proceedings taken to enforce this Mortgage. If any
foreclosure sale results in a deficiency, the assignments shall continue as
security during the foreclosure redemption period. Mortgagor covenants with and
warrants to Bank that as of the date of this Mortgage:

(a)           Each Lease is in full force and effect and there are no defaults
existing thereunder; and

(b)           Mortgagor has not, except as may be described in an attachment, if
any, to this Mortgage: (1) executed or granted any prior assignment,
encumbrance, or security interest in any Lease or the rentals thereunder; (2)
performed any acts or executed any other instruments or agreements which would
limit or prevent Bank from obtaining the benefit of and exercising its rights
conferred by this Mortgage; or (3) executed or granted any modification of any
Lease, either orally or in writing.

(c)           As of the date of this Mortgage and for so long as any of the
Obligations remains unpaid or unperformed:

(i)           Mortgagor shall promptly inform Bank of, assign, and deliver, any
subsequent Lease of the Property or any part thereof, and make, execute and
deliver to the Bank, upon demand, any and all documents, agreements and
instruments as may, in Bank's opinion, be necessary to protect the Bank's rights
under this Mortgage; provided, that Mortgagor's failure to do so will not impair
Bank's interest in or rights with respect to any subsequent Lease, nor in any
way affect the applicability of this Mortgage to such Lease and the unpaid rents
due or to become due thereunder.

(ii)          Mortgagor shall not, without the prior written consent of Bank:
(1) cancel or accept surrender of a Lease; (2) modify or alter a Lease in any
way, either orally or in writing; (3) reduce the amount of or postpone payment
of any Lease rents; (4) consent to any assignment of the lessee's interest in a
Lease, or any subletting thereunder; (5) collect or accept payment of rents
under a Lease for more than one (1) month in advance; (6) make any other
assignment, pledge, encumbrance, or other disposition of a Lease or any Lease
rents, issues, income or profits.

(d)           Mortgagor shall perform and discharge each and every obligation,
covenant, and agreement required to be performed by the landlord under any Lease
and should Mortgagor fail to do so the Bank, at Bank's sole option and without
releasing Mortgagor from any such obligation, may make or do the same in such
manner and to such extent as the Bank deems necessary to

 

5



protect its rights and interests under this Mortgage. Any and all costs,
expenses and sums paid by the Bank in performing under any Lease, including
reasonable attorney fees, shall be added to the Obligations secured by this
Mortgage. This assignment of rents is given as collateral security only and will
not be construed as obligating Bank to perform any of the covenants or
undertakings required to be performed by Mortgagor under any Lease.

3.            Maintenance, Repair, Restoration, Prior Liens, Parking. The
Mortgagor covenants that, so long as any portion of the Obligations remains
unpaid, the Mortgagor will: (a) promptly repair, restore or rebuild any
Improvements now or hereafter on the Property which may become damaged or be
destroyed to a condition substantially similar to the condition immediately
prior to such damage or destruction, whether or not proceeds of insurance are
available or sufficient for the purpose; (b) keep the Property in good condition
and repair, without waste, and free from construction or like liens or claims or
other liens or claims for lien (subject to the Mortgagor’s right to contest
liens as permitted by the terms hereof; (c) pay when due any indebtedness which
may be secured by a permitted lien or charge on the Property, and upon request
furnish satisfactory evidence of the discharge of such lien to the Bank (subject
to the Mortgagor’s right to contest liens as permitted by the terms of hereof);
(d) comply with all requirements of law, municipal ordinances or restrictions
and covenants of record with respect to the Property and the use thereof; (e)
obtain and maintain in full force and effect, and abide by and satisfy the
material terms and conditions of, all material permits, licenses, registrations
and other authorizations with or granted by any governmental authorities that
may be required from time to time with respect to the performance of its
obligations under this Mortgage; (f) make no material alterations in the
Property or demolish any portion of the Property without the Bank’s prior
written consent, except as required by law or municipal ordinance; (g) suffer or
permit no change in the use or general nature of the occupancy of the Property,
without the Bank’s prior written consent; (h) not initiate or acquiesce in any
zoning reclassification with respect to the Property, without the Bank’s prior
written consent; (i) provide and thereafter maintain adequate parking areas
within the Property as may be required by law, ordinance or regulation
(whichever may be greater), together with any sidewalks, aisles, streets,
driveways and sidewalk cuts and sufficient paved areas for ingress, egress and
right-of-way to and from the adjacent public thoroughfares necessary or
desirable for the use thereof; and (j) comply, and cause the Property at all
times to be operated in compliance, with all applicable federal, state, local
and municipal environmental, health and safety laws, statutes, ordinances, rules
and regulations.

4.            Payment of Taxes and Assessments. The Mortgagor will pay before
delinquent or the date on which any penalty attaches, all general and special
taxes, assessments, water charges, sewer charges, and other fees, taxes, charges
and assessments of every kind and nature whatsoever (all herein generally called
“Taxes”), whether or not assessed against the Mortgagor, if applicable to the
Property or any interest therein, or the Obligations, or any obligation or
agreement secured hereby, subject to the Mortgagor’s right to contest the same,
as provided by the terms hereof; and the Mortgagor will, upon written request,
furnish to the Bank duplicate receipts therefor within ten (10) days after the
Bank’s request. After the occurrence of an Event of Default and the expiration
of any applicable cure period, the Bank shall have the right to request that the
Mortgagor deposit with the Bank monthly such amounts as estimated by the Bank
will be sufficient to establish a fund from which to pay in full each
installment of annual Taxes for the current calendar year as it becomes due.
Such deposits will be held without any allowance of interest and are to be used
for the payment of Taxes next due and payable when they become due. So long as
no Event of Default shall exist, the Bank shall, at its option, pay such Taxes
when the same become due and payable (upon submission of appropriate bills
therefor from the Mortgagor) or shall release sufficient funds to the Mortgagor
for the payment thereof. If the funds so deposited are insufficient to pay any
such Taxes for any year (or installments thereof, as applicable) when the same
shall become due and payable, the Mortgagor shall, within ten (10) days after
receipt of written demand therefor, deposit additional funds as may be necessary
to pay such Taxes in full. If the funds so deposited exceed the amount required
to pay such Taxes for any year, the excess shall be applied toward

 

6



subsequent deposits. Said deposits need not be kept separate and apart from any
other funds of the Bank. The Bank, in making any payment hereby authorized
relating to Taxes, may do so according to any bill, statement or estimate
procured from the appropriate public office without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof. Upon an Event of Default,
the Bank may, at its option, apply any monies at the time on deposit to cure an
Event of Default or to pay any of the Obligations in such order and manner as
the Bank may elect. If such deposits are used to cure an Event of Default or pay
any of the Obligations, the Mortgagor shall immediately, upon demand by the
Bank, deposit with the Bank an amount equal to the amount expended by the
Mortgagor from the deposits. When the Obligations has been fully paid, any
remaining deposits shall be returned to the Mortgagor. Such deposits are hereby
pledged as additional security for the Obligations and shall not be subject to
the direction or control of the Mortgagor. The Bank shall not be liable for any
failure to apply to the payment of Taxes any amount so deposited unless the
Mortgagor, prior to an Event of Default, shall have requested the Bank in
writing to make application of such funds to the payment of such amounts,
accompanied by the bills for such Taxes. The Bank shall not be liable for any
act or omission taken in good faith or pursuant to the instruction of any party.

5.            Insurance. The Mortgagor shall at all times keep all buildings,
improvements, fixtures and articles of personal property now or hereafter
situated on the Property insured against loss or damage by fire and such other
hazards as may reasonably be required by the Bank, in accordance with the Bank's
current insurance requirements, and such other insurance as the Bank may from
time to time reasonably require.

(a)           Unless the Mortgagor provides the Bank evidence of the insurance
coverages required hereunder, the Bank may purchase insurance at the Mortgagor’s
expense to cover the Bank’s interest in the Property. The insurance may, but
need not, protect the Mortgagor’s interest. The coverages that the Bank
purchases may not pay any claim that the Mortgagor makes or any claim that is
made against the Mortgagor in connection with the Property. The Mortgagor may
later cancel any insurance purchased by the Bank, but only after providing the
Bank with evidence that the Mortgagor has obtained insurance as required by this
Mortgage. If the Bank purchases insurance for the Property, the Mortgagor will
be responsible for the costs of such insurance, including, without limitation,
interest and any other charges which the Bank may impose in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Obligations. The cost of the insurance may be more than the cost of insurance
the Mortgagor may be able to obtain on its own.

(b)           The Mortgagor shall not take out separate insurance concurrent in
form or contributing in the event of loss with that required to be maintained
hereunder unless the Bank is included thereon as the loss payee or an additional
insured as applicable, under a standard mortgage clause acceptable to the Bank
and such separate insurance is otherwise acceptable to the Bank.

(c)           In the event of loss, the Mortgagor shall give prompt notice
thereof to the Bank, who, if such loss exceeds an amount equal to ten percent
(10.00%) of the Obligations (the “Threshold”), shall have the sole and absolute
right to make proof of loss. If such loss exceeds the Threshold or if such loss
is equal to or less than the Threshold and the conditions set forth in clauses
(i), (ii) and (iii) of the immediately succeeding subsection are not satisfied,
then the Bank, solely and directly, shall receive such payment for loss from
each insurance company concerned. If and only if (i) such loss is equal to or
less than the Threshold, (ii) no Event of Default or event that with the passage
of time, the giving of notice or both would constitute an Event of Default then
exists, (iii) the Bank determines that the work required to complete the repair
or restoration

 

7



of the Property necessitated by such loss can be completed no later than the
maturity date of the earliest maturing Obligation, and (iv) the total of the
insurance proceeds and such additional amounts placed on deposit with the Bank
by the Mortgagor for the specific purpose of rebuilding or restoring the
Improvements equals or exceeds, in the sole and absolute discretion of the Bank,
the reasonable costs of such rebuilding or restoration, then the Bank shall
endorse to the Mortgagor any such payment and the Mortgagor may collect such
payment directly. The Bank shall have the right, at its option and in its sole
discretion, to apply any insurance proceeds received by the Bank pursuant to the
terms of this section, after the payment of all of the Bank’s expenses, either
(i) on account of the Obligations, irrespective of whether such principal
balance is then due and payable, whereupon the Bank may declare the whole of the
balance of Obligations to be due and payable, or (ii) to the restoration or
repair of the property damaged as provided in subsection (d) below; provided,
however, that the Bank hereby agrees to permit the application of such proceeds
to the restoration or repair of the damaged property, subject to the provisions
of subsection (d) below, if (i) the Bank has received satisfactory evidence that
such restoration or repair shall be completed no later than the maturity date of
the earliest maturing Obligation, and (ii) no Event of Default, or event that
with the passage of time, the giving of notice or both would constitute an Event
of Default, then exists. If insurance proceeds are made available to the
Mortgagor by the Bank as hereinafter provided, the Mortgagor shall repair,
restore or rebuild the damaged or destroyed portion of the Property so that the
condition and value of the Property are substantially the same as the condition
and value of the Property prior to being damaged or destroyed. Any insurance
proceeds applied on account of the unpaid principal balance of the Obligations
shall be subject to any prepayment premium provided for in the Loan Documents.
In the event of foreclosure of this Mortgage, all right, title and interest of
the Mortgagor in and to any insurance policies then in force shall pass to the
purchaser at the foreclosure sale.

(d)           If insurance proceeds are made available by the Bank to the
Mortgagor, the Mortgagor shall comply with the following conditions:

(iii)         Before commencing to repair, restore or rebuild following damage
to, or destruction of, all or a portion of the Property, whether by fire or
other casualty, the Mortgagor shall obtain from the Bank its approval of all
site and building plans and specifications pertaining to such repair,
restoration or rebuilding.

(iv)         Prior to each payment or application of any insurance proceeds to
the repair or restoration of the improvements upon the Property, the Bank shall
be satisfied as to the following:

(A)          either such Improvements have been fully restored, or the
expenditure of money as may be received from such insurance proceeds will be
sufficient to repair, restore or rebuild the Property, free and clear of all
liens, claims and encumbrances, except the lien of this Mortgage and the
Permitted Exceptions, or, if such insurance proceeds shall be insufficient to
repair, restore and rebuild the Property, the Mortgagor has deposited with the
Bank such amount of money which, together with the insurance proceeds shall be
sufficient to restore, repair and rebuild the Property; and

(B)          prior to each disbursement of any such proceeds, the Bank shall be
furnished with a statement of the Bank’s architect (the cost of which shall be
borne by the Mortgagor), certifying the extent of the repair and restoration
completed to the date thereof, and that such repairs, restoration, and
rebuilding

 

8



have been performed to date in conformity with the plans and specifications
approved by the Bank and with all statutes, regulations or ordinances (including
building and zoning ordinances) affecting the Property; and the Bank shall be
furnished with appropriate evidence of payment for labor or materials furnished
to the Property, and total or partial lien waivers substantiating such payments.

(v)          If the Mortgagor shall fail to restore, repair or rebuild the
Improvements within a time deemed satisfactory by the Bank, then the Bank, at
its option, may (A) commence and perform all necessary acts to restore, repair
or rebuild the said Improvements for or on behalf of the Mortgagor, or (B)
declare an Event of Default. If insurance proceeds shall exceed the amount
necessary to complete the repair, restoration or rebuilding of the Improvements,
such excess shall be applied on account of the Obligations irrespective of
whether such Obligations is then due and payable without payment of any premium
or penalty.

6.            Condemnation. If all or any part of the Property are damaged,
taken or acquired, either temporarily or permanently, in any condemnation
proceeding, or by exercise of the right of eminent domain, the amount of any
award or other payment for such taking or damages made in consideration thereof,
to the extent of the full amount of the remaining unpaid Obligations, is hereby
assigned to the Bank, who is empowered to collect and receive the same and to
give proper receipts therefor in the name of the Mortgagor and the same shall be
paid forthwith to the Bank. Such award or monies shall be applied on account of
the Obligations, irrespective of whether such Obligations is then due and
payable and, at any time from and after the taking the Bank may declare the
whole of the balance of the Obligations to be due and payable. Notwithstanding
the provisions of this section to the contrary, if any condemnation or taking of
less than the entire Property occurs and provided that no Event of Default and
no event or circumstance which with the passage of time, the giving of notice or
both would constitute an Event of Default then exists, and if such partial
condemnation, in the reasonable discretion of the Bank, has no material adverse
effect on the operation or value of the Property, then the award or payment for
such taking or consideration for damages resulting therefrom may be collected
and received by the Mortgagor, and the Bank hereby agrees that in such event it
shall not declare the Obligations to be due and payable, if it is not otherwise
then due and payable.

7.            Taxation. If, by the laws of the United States of America, or of
any state or political subdivision having jurisdiction over the Mortgagor, any
tax is due or becomes due in respect of the execution and delivery of this
Mortgage or any of the other Loan Documents, the Mortgagor shall pay such tax in
the manner required by any such law. The Mortgagor further agrees to reimburse
the Bank for any sums which the Bank may expend by reason of the imposition of
any such tax. Notwithstanding the foregoing, the Mortgagor shall not be required
to pay any income or franchise taxes of the Bank. If any law is enacted after
the date hereof requiring (a) the deduction of any lien on the Property from the
value thereof for the purpose of taxation or (b) the imposition upon the Bank of
the payment of the whole or any part of the Taxes, charges or liens herein
required to be paid by the Mortgagor, or (c) a change in the method of taxation
of mortgages or debts secured by mortgages or the Bank’s interest in the
Property, or the manner of collection of taxes, so as to affect this Mortgage or
the Obligations or the holders thereof, then the Mortgagor, upon demand by the
Bank, shall pay such Taxes or charges, or reimburse the Bank therefor; provided,
however, that the Mortgagor shall not be deemed to be required to pay any income
or franchise taxes of the Bank. Notwithstanding the foregoing, if in the opinion
of counsel for the Bank, it is or may be unlawful to require the Mortgagor to
make such payment or the making of such payment might result in the imposition
of interest beyond the maximum amount permitted by law, then the Bank may
declare all of the Obligations to be immediately due and payable.

 

9



8.            Bank’s Performance of Defaulted Acts and Expenses Incurred by
Bank. If an Event of Default has occurred, the Bank may, but need not, make any
payment or perform any act herein required of the Mortgagor in any form and
manner deemed expedient by the Bank, and may, but need not, make full or partial
payments of principal or interest on prior encumbrances, if any, and purchase,
discharge, compromise or settle any tax lien or other prior lien or title or
claim thereof, or redeem from any tax sale or forfeiture affecting the Property
or consent to any tax or assessment or cure any default of the Mortgagor in any
lease of the Property. All monies paid for any of the purposes herein authorized
and all expenses paid or incurred in connection therewith, including reasonable
attorneys’ fees, and any other monies advanced by the Bank in regard to any tax
provided for herein or to protect the Property or the lien hereof, shall be so
much additional Obligations, and shall become immediately due and payable by the
Mortgagor to the Bank, upon demand, and with interest thereon accruing from the
date of such demand until paid at the highest rate provided in the Loan
Documents. In addition to the foregoing, any costs, expenses and fees, including
reasonable attorneys’ fees, incurred by the Bank in connection with
(a) sustaining the lien of this Mortgage or its priority, (b) protecting or
enforcing any of the Bank’s rights hereunder, (c) recovering any Obligations,
(d) any litigation or proceedings affecting the Note, this Mortgage, any of the
other Loan Documents or the Property, including without limitation, bankruptcy
and probate proceedings, or (e)  preparing for the commencement, defense or
participation in any threatened litigation or proceedings affecting the Note,
this Mortgage, any of the other Loan Documents or the Property, with interest
thereon accruing from the date of such demand until paid at the highest rate
provided in the Loan Documents, shall be so much additional Obligations, and
shall become immediately due and payable by the Mortgagor to the Bank, upon
demand. Should any amount paid out or advanced by the Bank hereunder, or
pursuant to any agreement executed by the Mortgagor in connection with the Loan,
be used directly or indirectly to pay off, discharge or satisfy, in whole or in
part, any lien or encumbrance upon the Property or any part thereof, then the
Bank shall be subrogated to any and all rights, equal or superior titles, liens
and equities, owned or claimed by any owner or holder of said outstanding liens,
charges and indebtedness, regardless of whether said liens, charges and
indebtedness are acquired by assignment or have been released of record by the
holder thereof upon payment.

9.            Security Agreement. The Mortgagor and the Bank agree that this
Mortgage shall constitute a Security Agreement within the meaning of the Code
with respect to all property described herein in which a security interest can
be granted under Article 9 of the Code (the “Personal Property”; all of the
Personal Property and the replacements, substitutions and additions thereto and
the proceeds thereof being sometimes hereinafter collectively referred to as
“Collateral”), and that a security interest in and to the Collateral is hereby
granted to the Bank to secure payment of the Obligations.

(a)           The only persons having any interest in the Collateral are the
Mortgagor, the Bank and holders of interests, if any, expressly permitted
hereby.

(b)           No Financing Statement (other than Financing Statements showing
the Bank as the sole secured party, or with respect to liens or encumbrances, if
any, expressly permitted hereby) covering any of the Collateral or any proceeds
thereof is on file in any public office except pursuant hereto; the Mortgagor,
at its own cost and expense, upon demand, will furnish to the Bank such further
information and will execute and deliver to the Bank such financing statements
and other documents in form satisfactory to the Bank and will do all such acts
as the Bank may request at any time or from time to time or as may be necessary
or appropriate to establish and maintain a perfected security interest in the
Collateral as security for the Obligations, subject to no other liens or
encumbrances, other than liens or encumbrances benefiting the Bank and liens and
encumbrances (if any) expressly permitted hereby. The Mortgagor will pay the
cost of filing or recording such financing statements or other documents, and
this instrument, in all public offices wherever filing or recording is deemed by
the Bank to be desirable. The Mortgagor hereby irrevocably authorizes the Bank
at any time, and from time to

 

10



time, to file in any jurisdiction any initial financing statements and
amendments thereto, without the signature of the Mortgagor covering the
Collateral and containing such information as is required by Section 5 of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed

(c)           Upon an Event of Default hereunder, the Bank shall have the
remedies of a secured party under the Code, including, without limitation, the
right to take immediate and exclusive possession of the Collateral. The Bank
will give the Mortgagor at least ten (10) days notice of the time and place of
any public sale of the Collateral or of the time after which any private sale or
any other intended disposition thereof is made. The requirements of reasonable
notice shall be met if such notice is mailed, by certified United States mail or
equivalent, postage prepaid, to the address of the Mortgagor hereinafter set
forth at least ten (10) days before the time of the sale or disposition. Any
such sale may be held in conjunction with any foreclosure sale of the Property.
If the Bank so elects, the Property and the Collateral may be sold as one lot.
The net proceeds realized upon any such disposition, after deduction for the
expenses of retaking, holding, preparing for sale, selling and the reasonable
attorneys’ fees and legal expenses incurred by the Bank, shall be applied
against the Obligations in such order or manner as the Bank shall select. The
Bank will account to the Mortgagor for any surplus realized on such disposition.

(d)           The terms and provisions contained in this section, unless the
context otherwise requires, shall have the meanings and be construed as provided
in the Code.

(e)           This Mortgage is intended to be a financing statement within the
purview of Section 9-502(3) of the Code with respect to the Collateral and the
goods described herein, which goods are or may become fixtures relating to the
Property.

10.          Restrictions on Transfer. The Mortgagor, without the prior written
consent of the Bank, shall not effect, suffer or permit any Prohibited Transfer
(as defined herein).

(a)           Any conveyance, sale, assignment, transfer, lien, pledge,
mortgage, security interest or other encumbrance or alienation (or any agreement
to do any of the foregoing) of any of the following properties or interests
shall constitute a “Prohibited Transfer”:

(i)           The Property or any part thereof or interest therein, excepting
only sales or other dispositions of Collateral no longer useful in connection
with the operation of the Property (“Obsolete Collateral”), provided that prior
to the sale or other disposition thereof, such Obsolete Collateral has been
replaced by Collateral of at least equal value and utility which is subject to
the lien hereof with the same priority as with respect to the Obsolete
Collateral;

(ii)          Ownership or control of the Mortgagor, unless permitted under the
Loan Documents;

in each case whether any such conveyance, sale, assignment, transfer, lien,
pledge, mortgage, security interest, encumbrance or alienation is effected
directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise; provided, however, that the foregoing provisions of this section
shall not apply (i) to the lien of current taxes and assessments not in default,
or (ii) to leases permitted by the terms of the Loan Documents, if any.

(b)           In determining whether or not to make the loan secured by this
Mortgage, the Bank evaluated the background and experience of the Mortgagor in
owning and operating

 

11



property such as the Property, found it acceptable and relied and continues to
rely upon same as the means of maintaining the value of the Property which is
the Bank’s security for the Obligations. The Mortgagor further recognizes that
any secondary junior financing placed upon the Property (i) may divert funds
which would otherwise be used to pay the Obligations; (ii) could result in
acceleration and foreclosure by any such junior encumbrancer which would force
the Bank to take measures and incur expenses to protect its security;
(iii) would detract from the value of the Property should the Bank come into
possession thereof with the intention of selling same; and (iv) would impair the
Bank’s right to accept a deed in lieu of foreclosure, as a foreclosure by the
Bank would be necessary to clear the title to the Property. In accordance with
the foregoing and for the purposes of (a) protecting the Bank’s security, both
of repayment and of value of the Property; (b) giving the Bank the full benefit
of its bargain and contract with the Mortgagor; (c) keeping the Property free of
subordinate financing liens, the Mortgagor agrees that if this section is deemed
a restraint on alienation, that it is a reasonable one.

11.          Single Asset Entity. The Mortgagor shall not hold or acquire,
directly or indirectly, any ownership interest (legal or equitable) in any real
or personal property other than the Property, or become a shareholder of or a
member or partner in any entity which acquires any property other than the
Property, until such time as the Obligations have been fully repaid. The
operating agreement of the Mortgagor shall limit its purpose to the acquisition,
operation, management and disposition of the Property, and such purposes shall
not be amended without the prior written consent of the Bank. The Mortgagor
covenants:

(c)           To maintain its assets, accounts, books, records, financial
statements, stationery, invoices, and checks separate from and not commingled
with any of those of any other person or entity, except that Mortgagor’s
financial position, assets, results of operations and cash flows may be included
in the consolidated financial statements of an affiliate; provided, however,
that any such consolidated financial statement shall contain a note indicating
that its separate assets and liabilities are neither available to pay the debts
of the consolidated entity nor constitute obligations of the consolidated
entity;

(d)           To conduct its own business in its own name, allocate fairly and
reasonably any overhead for shared employees and office space, to maintain an
arm’s length relationship with its affiliates, and to pay its own liabilities
out of its own funds, to the extent of revenue generated from the operation of
the Property; provided, however, the foregoing covenant shall not require the
members or managers of the Mortgagor to make any additional capital
contributions to the Mortgagor or cause personal liability;

(e)           To hold itself out as a separate entity, correct any known
misunderstanding regarding its separate identity, maintain adequate capital in
light of its contemplated business operations to the extent available only from
the cash flow generated from the operation of the Property, and observe all
organizational formalities;

(f)           Not to guarantee or become obligated for the debts of any other
entity or person or hold out its credits as being available to satisfy the
obligations of others, including not acquiring obligations or securities of its
partners, members or shareholders;

(g)           Not to pledge its assets for the benefit of any other entity or
person or make any loans or advances to any person or entity;

(h)           Not to enter into any contract or agreement with any party which
is directly or indirectly controlling, controlled by or under common control
with the Mortgagor (an “Affiliate”), except upon terms and conditions that are
intrinsically fair and substantially similar

 

12



to those that would be available on an arms-length basis with third parties
other than any Affiliate;

(i)            Neither the Mortgagor nor any constituent party of the Mortgagor
will seek the dissolution or winding up, in whole or in part, of the Mortgagor,
nor will the Mortgagor merge with or be consolidated into any other entity;

(j)            The Mortgagor has and will maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any constituent party of the Mortgagor, any
Affiliate or any other person;

(k)           The Mortgagor now has and will hereafter have no debts or
obligations other than normal accounts payable in the ordinary course of
business, this Mortgage, and the Loan; and any other indebtedness or other
obligation of the Mortgagor has been paid in full prior to or through
application of proceeds from the funding of the Loan.

Notwithstanding any contrary provision in this Mortgage or in any of the Loan
Documents, the following operations and activities of Borrower and its
Affiliates shall not be considered a violation of the covenants contained in
this Section 11: (1) offering services to residents of the Property through
Affiliates of Mortgagor or other third parties for which fees and charges may be
collected by Mortgagor or the Affiliate and paid to such Affiliate or third
party, which may include, without limitation, cable and internet services,
landscaping, snow removal, lease or sale of manufactured homes, and child care;
provided that such Affiliates do not conduct their business in the name of
Mortgagor and that any agreements between Mortgagor and its Affiliates relating
to such services are on commercially reasonable terms similar to those of an
arm’s length transaction; (2) depositing all gross revenue, whether cash, cash
equivalents or similar assets, in an operating account maintained specifically
for the Property (a “Property Operating Account”), after paying expenses of
Mortgagor or causing Sun Communities Operating Limited Partnership, a Michigan
limited partnership (“SCOLP”), and/or Sun Communities, Inc., a Michigan
corporation (“Sun”), to pay such expenses, and distributing such remaining cash
to Sun, SCOLP, or at the direction of Sun or SCOLP, as applicable, to any other
Affiliate of Mortgagor, and in any case, distributing such remaining cash that
does not belong to the Mortgagor promptly to such entities; (3) paying all
payables, debts and other liabilities arising from or in connection with the
operation of the Property from the Property Operating Account, or causing SCOLP
and/or Sun to pay such liabilities; (4) using ancillary assets in connection
with the operation of the Property held in the name of Sun, SCOLP, or any of
their Affiliates, such as vehicles and office and maintenance equipment; (5)
treating the Property for all purposes as part of and within the portfolio of
manufactured housing communities owned by SCOLP or its Affiliates, for
marketing, promotion and providing information and reports to the public or as
required by any applicable law; provided, however, that Mortgagor shall conduct
business in its own name or its assumed or trade name; and/or (6) allocating
general overhead and administrative costs incurred by Sun and SCOLP and/or other
Affiliates of Mortgagor in a fair and equitable manner.

12.          Events of Default, Foreclosure; Expense of Litigation. If an event
of default, as defined in the Loan Documents, shall occur under the Obligations
(an "Event of Default"), the Bank may, at its option, declare the whole of the
Obligations to be immediately due and payable without further notice to the
Mortgagor. When all or any part of the Obligations shall become due, whether by
acceleration or otherwise, the Bank shall have the right to foreclose this
Mortgage and sell the Property at public auction or venue pursuant to applicable
law. In the event of a foreclosure sale, the Bank is hereby authorized, without
the consent of the Mortgagor, to assign any and all insurance policies to the
purchaser at such sale or to take such other steps as the Bank may deem
advisable to cause the interest of such purchaser to be protected by any of such
insurance policies.

 

13



(a)           Mortgagor agrees to pay all of Bank's costs and expenses,
including reasonable attorney fees, which shall be added to the Obligations
secured by this Mortgage. At any foreclosure sale, Mortgagor agrees that in its
foreclosure sale bid price the Bank shall be allowed to deduct from the
appraised value of the Property: (i) a brokerage commission of not more than ten
percent (10%) of the Property value; (ii) the unpaid balance of any mortgage or
other liens which have priority over the lien of this Mortgage; and (iii) the
sum of all unpaid property taxes and assessments and insurance premiums due and
to become due on the Property through the date upon which the foreclosure
redemption period shall expire. Any foreclosure sale may, at the sole option of
the Bank, be made en masse or in parcels, any law to the contrary
notwithstanding, and Mortgagor hereby knowingly, voluntarily and intelligently
waives any right to require any such foreclosure sale to be made in parcels or
any right to select which parcels shall be sold. The proceeds of any foreclosure
sale shall be applied, as the Bank elects, to the payment of Bank's collection
and other expenses, including reasonable attorney fees, and/or payment of the
Obligations, with the surplus, if any, to Mortgagor or Mortgagor's successor in
interest. Commencement of proceedings to foreclose this Mortgage in any manner
authorized by law shall be deemed an exercise of the Bank's option to accelerate
the Obligations. After the date upon which the maturity of the Obligations
secured by this Mortgage has been accelerated, Bank acceptance of any amount(s)
paid by Mortgagor less than the full unpaid principal balance of the Obligations
plus accrued interest, late charges and Bank's costs and expenses in this
Mortgage described, shall not waive the default or acceleration, but shall only
be credited upon the unpaid balance of the Obligations unless the Bank
specifically agrees in writing to waive any such default and/or acceleration.

(b)           The Bank may procure mortgage foreclosure or title reports.
Mortgagor covenants to pay forthwith to the Bank all sums paid for such purposes
with interest at the highest rate applicable to the Obligations, and such sums
and the interest thereon shall constitute a further lien upon the Property. The
Bank may also procure appraisals, environmental audits and such other
investigations or analyses of the Property as the Bank may determine to be
required by regulatory or accounting rules, procedures or practices or to
otherwise be prudent or necessary. Mortgagor shall grant the Bank free and
unrestricted access to the Property for such purposes. Mortgagor covenants to
pay forthwith to the Bank all sums paid for such purposes with interest at the
highest rate applicable to the Obligations, and such sums and the interest
thereon shall constitute a further lien upon the Property.

13.          Appointment of Receiver. In conjunction with any foreclosure of
this Mortgage, Bank shall be entitled to seek the appointment of a receiver for
the Property in accordance with applicable law. Such appointment may be made
either before or after sale, without notice, without regard to the solvency or
insolvency of the Mortgagor at the time of application for such receiver and
without regard to the value of the Property or whether the same shall be then
occupied as a homestead or not and the Bank hereunder or any other holder of the
Note may be appointed as such receiver. Such receiver shall have power to
collect the rents, issues and profits of the Property (i) during the pendency of
such foreclosure, (ii) in case of a sale and a deficiency, during the full
statutory period of redemption, whether there be redemption or not, and
(iii) during any further times when the Mortgagor, but for the intervention of
such receiver, would be entitled to collect such rents, issues and profits. Such
receiver also shall have all other powers and rights that may be necessary or
are usual in such cases for the protection, possession, control, management and
operation of the Property during said period, including, to the extent permitted
by law, the right to lease all or any portion of the Property for a term that
extends beyond the time of such receiver's possession without obtaining prior
court approval of such lease. The court from time to time may authorize the
application of the net income received by the receiver in payment of (a) the
Obligations, or any tax, special assessment or other lien which may be or become
superior to the lien

 

14



hereof or of such decree, provided such application is made prior to foreclosure
sale, and (b) any deficiency upon a sale and deficiency.

14.          Bank’s Right of Possession in Case of Default. At any time after an
Event of Default has occurred, the Mortgagor shall, upon demand of the Bank,
surrender to the Bank possession of the Property. The Bank, in its discretion,
may, with process of law, enter upon and take and maintain possession of all or
any part of the Property, together with all documents, books, records, papers
and accounts relating thereto, and may exclude the Mortgagor and its employees,
agents or servants therefrom, and the Bank may then hold, operate, manage and
control the Property, either personally or by its agents. The Bank shall have
full power to use such measures, legal or equitable, as in its discretion may be
deemed proper or necessary to enforce the payment or security of the avails,
rents, issues, and profits of the Property, including actions for the recovery
of rent, actions in forcible detainer and actions in distress for rent. Without
limiting the generality of the foregoing, the Bank shall have full power to: (a)
cancel or terminate any lease or sublease for any cause or on any ground which
would entitle the Mortgagor to cancel the same; (b) elect to disaffirm any lease
or sublease which is then subordinate to the lien hereof; (c) extend or modify
any then existing leases and to enter into new leases, which extensions,
modifications and leases may provide for terms to expire, or for options to
lessees to extend or renew terms to expire, beyond the Maturity Date and beyond
the date of the issuance of a deed or deeds to a purchaser or purchasers at a
foreclosure sale, it being understood and agreed that any such leases, and the
options or other such provisions to be contained therein, shall be binding upon
the Mortgagor and all persons whose interests in the Property are subject to the
lien hereof and upon the purchaser or purchasers at any foreclosure sale,
notwithstanding any redemption from sale, discharge of the Obligations,
satisfaction of any foreclosure judgment, or issuance of any certificate of sale
or deed to any purchaser; (d) make any repairs, renewals, replacements,
alterations, additions, betterments and improvements to the Property as the Bank
deems are necessary; (e) insure and reinsure the Property and all risks
incidental to the Bank’s possession, operation and management thereof.

15.          Rights Cumulative. Each right, power and remedy herein conferred
upon the Bank is cumulative and in addition to every other right, power or
remedy, express or implied, given now or hereafter existing under any of the
Loan Documents or at law or in equity, and each and every right, power and
remedy herein set forth or otherwise so existing may be exercised from time to
time as often and in such order as may be deemed expedient by the Bank, and the
exercise or the beginning of the exercise of one right, power or remedy shall
not be a waiver of the right to exercise at the same time or thereafter any
other right, power or remedy, and no delay or omission of the Bank in the
exercise of any right, power or remedy accruing hereunder or arising otherwise
shall impair any such right, power or remedy, or be construed to be a waiver of
any Event of Default or acquiescence therein.

16.          Bank’s Right of Inspection. The Bank and its representatives shall
have the right to inspect the Property and the books and records with respect
thereto at all reasonable times upon not less than twenty four (24) hours prior
notice to the Mortgagor, and access thereto, subject to the rights of tenants in
possession, shall be permitted for that purpose.

17.          Notices. Any notices, communications and waivers under this
Mortgage shall be in writing and shall be (i) delivered in person, (ii) mailed,
postage prepaid, either by registered or certified mail, return receipt
requested, or (iii) by overnight express carrier, addressed to the Mortgagor or
the Bank at the address shown for each party, respectively, in the first
paragraph of this Mortgage or to any other address as to any of the parties
hereto, as such party shall designate in a written notice to the other party
hereto. All notices sent pursuant to the terms of this section shall be deemed
received (i) if personally delivered, then on the date of delivery, (ii) if sent
by overnight, express carrier, then on the next federal banking day immediately
following the day sent, or (iii) if sent by registered or certified mail, then
on the earlier of the third federal banking day following the day sent or when
actually received.

 

15



18.          Contests. Notwithstanding anything to the contrary herein
contained, the Mortgagor shall have the right to contest by appropriate legal
proceedings diligently prosecuted any Taxes imposed or assessed upon the
Property or which may be or become a lien thereon and any construction or other
liens or claims for lien upon the Property (each, a “Contested Liens”), and no
Contested Lien shall constitute an Event of Default hereunder, if, but only if:

(a)           The Mortgagor shall forthwith give notice of any Contested Lien to
the Bank at the time the same shall be asserted;

(b)           The Mortgagor shall either pay under protest or deposit with the
Bank the full amount (the “Lien Amount”) of such Contested Lien, together with
such amount as the Bank may reasonably estimate as interest or penalties which
might arise during the period of contest; provided that in lieu of such payment
the Mortgagor may furnish to the Bank a bond or title indemnity in such amount
and form, and issued by a bond or title insuring company, as may be satisfactory
to the Bank.

19.          Further Instruments. Upon request of the Bank, the Mortgagor shall
execute, acknowledge and deliver all such additional instruments and further
assurances of title and shall do or cause to be done all such further acts and
things as may reasonably be necessary fully to effectuate the intent of this
Mortgage and of the other Loan Documents.

20.          Indemnity. The Mortgagor hereby covenants and agrees that no
liability shall be asserted or enforced against the Bank in the exercise of the
rights and powers granted to the Bank in this Mortgage, and the Mortgagor hereby
expressly waives and releases any such liability, except to the extent resulting
from the gross negligence or willful misconduct of the Bank. The Mortgagor shall
indemnify and save the Bank harmless from and against any and all liabilities,
obligations, losses, damages, claims, costs and expenses, including reasonable
attorneys’ fees and court costs (collectively, “Claims”), of whatever kind or
nature which may be imposed on, incurred by or asserted against the Bank at any
time by any third party which relate to or arise from: (a) any suit or
proceeding (including probate and bankruptcy proceedings), or the threat
thereof, in or to which the Bank may or does become a party, either as plaintiff
or as a defendant, by reason of this Mortgage or for the purpose of protecting
the lien of this Mortgage; (b) the offer for sale or sale of all or any portion
of the Property; and (c) the ownership, leasing, use, operation or maintenance
of the Property, if such Claims relate to or arise from actions taken prior to
the surrender of possession of the Property to the Bank in accordance with the
terms of this Mortgage; provided, however, that the Mortgagor shall not be
obligated to indemnify or hold the Bank harmless from and against any Claims
directly arising from the gross negligence or willful misconduct of the Bank.
All costs provided for herein and paid for by the Bank shall be so much
additional Obligations and shall become immediately due and payable upon demand
by the Bank and with interest thereon from the date incurred by the Bank until
paid at the highest rate provided in the Loan Documents.

21.          Environmental Representations, Warranties, Covenants and
Indemnification. The Mortgagor represents and warrants to the Bank that neither
the Property nor the operations of the Mortgagor are in violation of any
Environmental Law or any permit or authorization issued pursuant thereto. No
Hazardous Substances have been released on or from the Property in violation of
any Environmental Laws. The Mortgagor covenants and agrees to at all times
strictly observe and promptly comply with all Environmental Laws and shall keep
the Property free and clear of all liens and other encumbrances imposed pursuant
to any Environmental Laws ("Environmental Liens"). The Mortgagor shall promptly
notify the Bank in writing if the Mortgagor knows, suspects or believes there is
or are (a) any Hazardous Substances, other than those used by the Mortgagor or
tenants under leases at the Property in the ordinary course of their occupancy
and/or businesses and in compliance with all Environmental Laws, present on the
Property; (b) any release of Hazardous Substances in, on, under, from or
migrating

 

16



towards the Property; (c) any non-compliance with Environmental Laws related in
any way to the Property; (d) any actual or potential Environmental Liens; (e)
any investigation or action or claim, whether threatened or pending, by any
governmental agency or third party pertaining to the Release of Hazardous
Substances in, on, under, from, or migrating towards the Property. Mortgagor
agrees to allow the Bank or its agent access to the Property to confirm
Mortgagor's compliance with all Environmental Laws and Bank may once each
calendar year without cause and, at any time upon reasonable information to
believe that there is a potential violation of, or liability under, the
Environmental Laws, at Mortgagor's sole cost and expense, hire, or require
Mortgagor to hire, an environmental consultant (subject to Bank’s approval which
is not to be unreasonably withheld) to inspect, test and audit the Property and
advise the Bank concerning Mortgagor's compliance with Environmental Laws. Any
costs paid by Bank for violations of Environmental Laws or to hire an
environmental consultant shall be added to the Obligations secured by this
Mortgage. Mortgagor agrees to indemnify and hold the Bank harmless from any and
all losses, costs, suits, harm, liability, and damages of any and every kind,
including reasonable attorney fees, which result from or are related to any
violation(s) by Mortgagor or Mortgagor's predecessors in title to the Property
of any Environmental Laws, and agrees that such indemnity shall survive the
foreclosure or discharge of this Mortgage and shall continue so long as Bank has
any interest in or liability for the Property. "Environmental Laws" shall mean
any and all federal, state and local laws (whether under common law, statute,
rule, regulation or otherwise), requirements under permits or other
authorizations issued with respect thereto, and other orders, decrees,
judgments, directives or other requirements of any governmental authority with
jurisdiction over the Property and/or the Mortgagor relating to or imposing
liability or standards of conduct (including disclosure or notification)
concerning protection of human health or the environment or Hazardous Substances
or any activity involving Hazardous Substances, all as previously and in the
future to be amended. "Hazardous Substance" shall mean, but is not limited to,
any substance, chemical, material or waste (a) the presence of which causes a
nuisance or trespass of any kind; (b) which is regulated by any federal, state
or local governmental authority because of its toxic, flammable, corrosive,
reactive, carcinogenic, mutagenic, infectious, radioactive, or other hazardous
property or because of its effect on the environment, natural resources or human
health and safety, including, but not limited to, petroleum and petroleum
products, asbestos-containing materials, polychlorinated biphenyls, lead and
lead-based paint, radon, radioactive materials, flammables and explosives; or
(c) which is designated, classified, or regulated as being a hazardous or toxic
substance, material, pollutant, waste (or a similar such designation) under any
federal, state or local law, regulation or ordinance, including under any
Environmental Law such as the Comprehensive Environmental Response Compensation
and Liability Act (42 U.S.C. §9601 et seq.), the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. §11001 et seq.), the Hazardous Substances
Transportation Act (49 U.S.C. §1801 et seq.), or the Clean Air Act (42 U.S.C.
§7401 et seq.).

 

22.

Miscellaneous.

(a)           Successors and Assigns. This Mortgage and all provisions hereof
shall be binding upon and enforceable against the Mortgagor and its assigns and
other successors. This Mortgage and all provisions hereof shall inure to the
benefit of the Bank, its successors and assigns and any holder or holders, from
time to time, of the Note.

(b)           Invalidity of Provisions; Governing Law. In the event that any
provision of this Mortgage is deemed to be invalid by reason of the operation of
law, or by reason of the interpretation placed thereon by any administrative
agency or any court, the Mortgagor and the Bank shall negotiate an equitable
adjustment in the provisions of the same in order to effect, to the maximum
extent permitted by law, the purpose of this Mortgage and the validity and
enforceability of the remaining provisions, or portions or applications thereof,
shall not be affected thereby and shall remain in full force and effect. This
Mortgage is to be construed in accordance with and governed by the laws of the
State of Ohio.

 

17



(c)           Municipal Requirements. The Mortgagor shall not by act or omission
permit any building or other improvement on premises not subject to the lien of
this Mortgage to rely on the Property or any part thereof or any interest
therein to fulfill any municipal or governmental requirement, and the Mortgagor
hereby assigns to the Bank any and all rights to give consent for all or any
portion of the Property or any interest therein to be so used. Similarly, no
building or other improvement on the Property shall rely on any premises not
subject to the lien of this Mortgage or any interest therein to fulfill any
governmental or municipal requirement. Any act or omission by the Mortgagor
which would result in a violation of any of the provisions of this subsection
shall be void.

(d)           Option of Bank to Subordinate. At the option of the Bank, this
Mortgage shall become subject and subordinate, in whole or in part (but not with
respect to priority of entitlement to insurance proceeds or any condemnation or
eminent domain award) to any and all leases of all or any part of the Property
upon the execution by the Bank of a unilateral declaration to that effect and
the recording thereof in the Office of the Register of Deeds in and for the
county wherein the Property are situated.

(e)           Mortgagee-in-Possession. Nothing herein contained shall be
construed as constituting the Bank a mortgagee-in-possession in the absence of
the actual taking of possession of the Property by the Bank pursuant to this
Mortgage.

(f)           Relationship of Bank and Mortgagor. The Bank shall in no event be
construed for any purpose to be a partner, joint venturer, agent or associate of
the Mortgagor or of any lessee, operator, concessionaire or licensee of the
Mortgagor in the conduct of their respective businesses, and, without limiting
the foregoing, the Bank shall not be deemed to be such partner, joint venturer,
agent or associate on account of the Bank becoming a mortgagee-in-possession or
exercising any rights pursuant to this Mortgage, any of the other Loan
Documents, or otherwise. The relationship of the Mortgagor and the Bank
hereunder is solely that of debtor/creditor.

(g)           Time of the Essence. Time is of the essence of the payment by the
Mortgagor of all amounts due and owing to the Bank under the Loan Documents and
the performance and observance by the Mortgagor of all terms, conditions,
obligations and agreements contained in this Mortgage and the other Loan
Documents.

(h)           No Merger. The parties hereto intend that the Mortgage and the
lien hereof shall not merge in fee simple title to the Property, and if the Bank
acquires any additional or other interest in or to the Property or the ownership
thereof, then, unless a contrary intent is manifested by the Bank as evidenced
by an express statement to that effect in an appropriate document duly recorded,
this Mortgage and the lien hereof shall not merge in the fee simple title and
this Mortgage may be foreclosed as if owned by a stranger to the fee simple
title.

(i)            CONSENT TO JURISDICTION. TO INDUCE THE BANK TO EXTEND THE
OBLIGATIONS, THE MORTGAGOR IRREVOCABLY AGREES THAT, SUBJECT TO THE BANK’S SOLE
AND ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR
RELATED TO THE OBLIGATIONS AND THIS MORTGAGE, OTHER THAN FORECLOSURE, WILL BE
LITIGATED IN COURTS HAVING SITUS IN OAKLAND COUNTY, MICHIGAN. THE MORTGAGOR
HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED WITHIN
OAKLAND COUNTY, MICHIGAN, WAIVES PERSONAL SERVICE OF PROCESS UPON THE MORTGAGOR,
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL

 

18



DIRECTED TO THE MORTGAGOR AT THE ADDRESS STATED HEREIN AND SERVICE SO MADE WILL
BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

(j)           WAIVER OF JURY TRIAL. THE MORTGAGOR AND THE BANK (BY ACCEPTANCE
HEREOF), HAVING BEEN REPRESENTED BY COUNSEL EACH KNOWINGLY AND VOLUNTARILY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS (A) UNDER THIS MORTGAGE OR ANY RELATED AGREEMENT OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION WITH THIS MORTGAGE OR (B) ARISING FROM ANY
BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THIS MORTGAGE, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY. THE MORTGAGOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST THE BANK OR
ANY OTHER PERSON INDEMNIFIED UNDER THIS MORTGAGE ON ANY THEORY OF LIABILITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

(k)           Complete Agreement. This Mortgage and the other Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter hereof and the Loan Documents may not be modified, altered or
amended except by an agreement in writing signed by both the Mortgagor and the
Bank.

[SIGNATURE PAGE FOLLOWS]

 

19



IN WITNESS WHEREOF, the Mortgagor has executed and delivered this Mortgage as of
the day and year first above written.

 

 

 

MORTGAGOR:

 

APPLE ORCHARD, L.L.C., a Michigan limited liability company

 

By:          Sun Communities Operating Limited Partnership, a Michigan limited
partnership

Its:          Sole Member

 

By:          Sun Communities, Inc., a Maryland corporation

Its:          General Partner

 

By: ______________________________

Name: ______________________________

Title: ______________________________

 

 

Notary Acknowledgement

 

The foregoing instrument was acknowledged before me in ___________________
County, Michigan, on _______________________, by __________________,
____________________of Sun Communities, Inc., a Maryland corporation, which is
the general partner of Sun Communities Operating Limited Partnership, a Michigan
limited partnership, which is the sole member of APPLE ORCHARD, L.L.C., a
Michigan limited liability company, on behalf of the company.

 

Notary's Signature:______________________________

 

Notary's Name:

Notary Public, State of Michigan, County of _________

My commission expires:__________________________

Acting in the County of:__________________________

 

DRAFTED BY:

WHEN RECORDED RETURN TO:

 

Daniel C. Watson, Esq.

LaSalle Bank Midwest N.A.

Dykema Gossett PLLC

c/o LaSalle Bank N.A.

400 Renaissance Center

Attn: Rita Gomez MC74-00

Detroit, Michigan 48243

4747 W. Irving Road

 

Chicago, Illinois 60641

 

20



EXHIBIT A

LEGAL DESCRIPTION OF REAL ESTATE

 

Land situated in the County of Clermont, Township of Miami, State of Ohio, is
described as follows:

Parcel 1

Situated in the State of Ohio, Clermont County, Miami Township and in Dix’s
Military Survey No. 992 of the Virginia Military District and being more
particularly described as follows: Beginning at a point in State Route No. 28,
said point is North 13 degrees 20 minutes 32 seconds West 29.71 feet from a 1
inch iron pipe at the Northwest corner of lot No. 42 of the Village of Mulberry
as platted and recorded in Plat Cabinet 5, page 148 of the Clermont County, Ohio
Deed Records; thence with the line of said lot No. 42 and Tailwind Properties,
Inc., South 13 degrees 20 minutes 32 second East 265.47 feet to a 1/2 inch iron
pin; thence, with the line of H. Wayne Klekamp, Inc. and fenced line of Bertie
Trester, South 06 degrees 36 minutes 08 seconds West 888.99 feet to a 5/8 inch
iron pin; thence, with the North line of By-Pass StateRoute 28, South 71 degrees
27 minutes 11 seconds West 452.65 feet to a 5/8 inch iron pin; thence,
continuing with said North line of said By-Pass State Route No. 28, South 67
degrees 31 minutes 49 seconds West, 434.44 feet to a 5/8 inch iron pin; thence
with the fenced line of B & R Partnership, North 13 degrees 49 minutes 16
seconds East 609.49 feet to a 3/4 inch iron pin; thence, with the fenced line of
Paul and Janet Bilton, North 81 degrees 00 minutes 48 seconds East 180.74 feet
to a 3/4 inch iron pin; thence, with the fenced line of Mulberry Wesleyan
Church, Inc., North 54 degrees 54 minutes 10 seconds East 359.78 feet to a 1
inch pipe; thence continuing with said fenced line of Mulberry Wesleyan Church,
Inc. North 66 degrees 31 minutes 42 seconds East 151.50 feet to a 3/8 inch iron
pin, thence, continuing with said fenced line of Mulberry Wesleyan Church, Inc.,
North 18 degrees 31 minutes 24 seconds West 58.02 feet to a 1 inch pipe, thence,
with said line of Mulberry Wesleyan Church, Inc., and Harry Kapourales, North 75
degrees 09 minutes 36 seconds East, 170.08 feet to a 1/2 inch iron pin; thence,
continuing with said line of said Harry Kapourales and passing a 5/8 inch iron
pin at 232.09 feet, North 13 degrees 17 minutes 13 seconds West 262.09 feet to
State Route No. 28; thence with said State Route No. 28, North 77 degrees 12
minutes 47 seconds East 94.23 feet to the beginning, The bearings in the above
description are based on the East line of B & R Partnership’s property as
recorded in Official Record Book 561, page 668 in the recorders office of said
county.

The above description is taken from and in accordance with a survey and plat
dated August 10, 1998 by Robert Joseph Shannon, Ohio Reg. No. 7835

Parcel 2

Situated in the State of Ohio, Clermont County, Miami Township and in Dix’s
Military Survey No. 992 of the Virginia Military District and being more
particularly described as follows: Commencing at a point in State Route No. 28,
said point is North 13 degrees 20 minutes 32 seconds West, 29.71 feet from a 1
inch iron pipe at the Northwest corner of Lot No. 42 of the Village of Mulberry
as platted and recorded in Plat Cabinet 5, page 148 of the Clermont County, Ohio
Deed Records; thence with the line of said Lot No. 42 and Tailwind Properties,
Inc., South 13 degrees 20 minutes 32 seconds East 265.47 feet to a 1/2 iron pin;
thence, with the line of H. Wayne Klekamp, Inc., fenced line of Bertie Trester
and crossing the State Route No. 28 by-pass, South 06 degrees 36 minutes 08
seconds West 1120.97 feet to a 5/8 inch iron pin and the beginning; thence, with
the fenced line of Rosa Trester and West line of Lakeside Park Subdivision,
South 06 degrees 36 minutes 08 seconds West 656.69 feet to a 1/2 inch iron pin;
thence with the line of Jerome L. Decker North 72 degrees 10 minutes 36 seconds
West, 196.61 feet to a 5/8 inch iron pin; thence continuing with said line of
Jerome L. Decker, South 37 degrees 05 minutes 47 seconds West 349.43 feet to a
1/2 inch iron pin; thence with the line of Betty Swafford and fenced line of
Donald Gordon, North 73 degrees 48 minutes 40 seconds West 591.53 feet to a 1/2
inch iron pin; thence,

 

21



continuing with said fenced line of Donald Gordon and fenced line of Elsie
Walker, North 35 degrees 18 minutes 04 seconds East 357.85 feet to a 5/8 inch
iron pin; thence, continuing with said fenced line of Elsie Walker, North 72
degrees 19 minutes 17 seconds West, 50.08 feet to a 1/2 inch iron pin; thence
with the fenced line of the Board of County Commissioners, North 13 degrees 49
minutes 16 seconds East 163.75 feet to a 5/8 inch iron pin; thence with the
South line of By-Pass State Route No. 28, North 71 degrees 27 minutes 11 seconds
East 583.81 feet to a 5/8 inch iron pin; thence, continuing with said South line
of By-Pass State Route No. 28, South 13 degrees 21 minutes 01 seconds East 41.17
feet to a 5/8 inch iron pin; thence, still continuing with the south line of
By-Pass State Route No. 28, North 71 degrees 27 minutes 11 seconds East 295.68
feet to the beginning.

The bearings in the above description are based on the East line of B & R
Partnership’s property as recorded in Official Record Book 561, page 668 in the
recorders office of said county

The above description is taken from and in accordance with a survey and plat
dated August 10, 1998 by Robert Joseph Shannon, Ohio Reg. No. 7835.

Parcel 3

Situated in Pierson’s Military Survey No. 928 and Jones’ Military Survey No.
934, Monroe Township, Clermont County, Ohio and being more particularly
described as follows: Beginning at an iron pin set at the southwest corner of
Lot No. 7 of East Fork Commercial Park as recorded in Plat Cabinet 4, page 222
of the Clermont County, Ohio Subdivision Plat Records; thence with the South
line of said Lot No. 7 and partially with the South line of Lot No. 8, as
generally marked by a fence, South 85 degrees 34 minutes 15 seconds East for a
distance of 449.88 feet to an iron pin set corner to lands of Edgar Lawson;
thence with the lines of said Lawson the following three courses and distances,
(1) South 12 degrees 58 minutes 13 seconds West for a distance of 579.29 feet to
an ion pin set; (2) North 86 degrees 11 minutes 40 seconds West for a distance
of 462.91 feet to an iron pin set; (3) South 06 degrees 51 minutes 00 seconds
West for a distance of 507.16 feet to an existing iron pin corner of lands of
the Clermont Christian Assembly, Inc., thence with the north line of The
Clermont Christian Assembly, Inc. North 84 degrees 13 minutes 43 seconds West
for a distance of 1597.30 feet to an existing iron pin corner to lands of Martha
and Karen Simpson; thence with the East line of said Simpson and the East line
of Elmer and Marjorie Parker North 15 degrees 29 minutes 12 seconds East for a
distance of 449.46 feet to an existing spike in the centerline of Back Run Road;
thence leaving said road with the South line of lands of Steven and Karen
Seipelt South 84 degrees 44 minutes 18 seconds East (passing an iron pin set at
25.00 feet) for a total distance of 637.57 feet to an existing iron pipe corner
to said Seipelt; thence with the Easterly lines of said Seipelt and the Easterly
line of Jessie and Judith Cowans the following two courses and distances (1)
North 06 degrees 42 minutes 55 seconds West for a distance of 26.05 feet to an
existing iron pipe at an angle point in Seipelt’s Easterly line (2) North 30
degrees 41 minutes 42 seconds East for a distance of 661.30 feet to an existing
iron pipe corner to said Cowans; thence with the North line of Cowans North 84
degrees 35 minutes 35 seconds West for a distance of 594.03 feet to an existing
iron pipe corner to lands of Mamie Kemper; thence with the East line of said
Kemper and partially with the East line of Lands of Terry and Beverly Hoskins
North 12 degrees 11 minutes 18 seconds East for a distance of 891.21 feet to an
iron pin set corner to lands of the Bethel Jehovah’s Witnesses; thence with the
lines of the Bethel Jehovah’s Witnesses the following three (3) courses and
distances, (1) South 86 degrees 24 minutes 00 seconds East for a distance of
236.94 feet to an iron pin set; (2) North 03 degrees 36 minutes 00 seconds East
for a distance of 66.00 feet to an iron pin set; (3) South 86 degrees 24 minutes
00 seconds East for a distance of 33.00 feet to an iron pin set corner to lands
of Dale and Irene DeWeese; thence with the Southerly line of said DeWeese South
61 degrees 24 minutes 00 seconds East for a distance of 161.15 feet to an
existing iron pin corner of lands of Clermont Metropolitan Housing Authority;
thence with the lines of said Clermont Metropolitan Housing Authority the
following six (6) courses and distances, (1) South 35 degrees 56 minutes 13
seconds East for a distance of 183.96 feet to an iron pin set; (2) South 61
degrees 48 minutes 54 seconds East for a distance of 157.41 feet to a wood post;
(3) North 77 degrees 59 minutes 07 seconds East for a distance of 131.22 feet to
an iron pin set; (4) North 08 degrees 28 minutes

 

22



57 seconds East for a distance of 82.52 feet to an iron pin set; (5) South 83
degrees 59 minutes 06 seconds East for a distance of 91.94 feet to an iron pin
set; (6) North 08 degrees 40 minutes 57 seconds East (passing an iron pin set
530.64 feet) for a total distance of 593.32 feet to a point in the centerline of
State Route No. 125; thence with said centerline South 78 degrees 37 minutes 16
seconds East for a distance of 292.37 feet to a point; thence leaving said road
with the West line of Lot No. 7 of East Fork Commercial Park the following two
(2) courses and distances, (1) South 07 degrees 42 minutes 03 seconds West for a
distance of 693.99 feet to a 36’ ash tree; South 05 degrees 56 minutes 01
seconds West for a distance of 677.35 feet to the place of beginning.

EXCEPTING Therefrom the following described parcels:

Situated in Jones’ Military Survey No. 934, Monroe Township, Clermont County,
Ohio and being more particularly described as follows:

Commencing at an iron pin located at the Southwest corner of Lot No. 7 of East
Fork Commercial Park as recorded in Plat Cabinet 4, page 222 of the Clermont
County, Ohio Subdivision Plat Records; thence with the South line of said Lot
No. 7 and partially with South line of Lot No. 8 as generally marked by a fence,
South 85 degrees 34 minutes 15 seconds East 449.88 feet to the corner of lands
of Edgar Lawson; thence with the lines of said Lawson the following three (3)
courses: South 12 degrees 58 minutes 13 seconds West 579.29 feet, North 86
degrees 11 minutes 40 seconds West 462.91 feet to an iron pin found, South 06
degrees 51 minutes 00 seconds West for a distance of 507.16 feet to an existing
iron pin corner to lands of The Clermont Christian Assembly, Inc., as recorded
in Deed Book 532, page 374, Clermont County Recorder’s Office; thence with the
North line of said Clermont Christian Assembly, Inc., North 84 degrees 13
minutes 43 seconds West 1330.81 feet to a 5/8" diameter iron pin set at the
Point of Beginning of this described real estate; thence from said point of
beginning continuing North 84 degrees 13 minutes 43 seconds West 266.49 feet to
an existing iron pin corner to lands of Karen L. Simpson, as recorded in
Official Record 794, page 877, Clermont County Recorder’s Office; thence with
the East line of said Simpson and the East line of Elmer Parker, Jr., as
recorded in Official Record 1084, page 248 of the Clermont County Recorder’s
Office, North 15 degrees 29 minutes 12 seconds East for a distance of 449.46
feet to an existing spike located in the centerline of Back Run Road; thence
leaving said road with the South line of lands of Roy L. and Brenda D. Lindsey
as recorded in Official Record 1342, page 800, Clermont County Recorder’s
Office, South 84 degrees 44 minutes 18 seconds East, passing an existing iron
pin at 25.00 feet for a total distance of 177.74 feet to a set 5/8" diameter
iron pin; thence leaving said line of Lindsey, through grantor’s property along
a new severance line the following four (4) courses: South 03 degrees 29 minutes
54 seconds West 39.63 feet to a set 5/8" diameter iron pin, North 86 degrees 30
minutes 06 seconds West 12.74 feet to a set 5/8" diameter iron pin, South 64
degrees 19 minutes 28 seconds West 50.00 feet to a set 5/8" diameter iron pin,
and South 04 degrees 13 minutes 43 seconds East 384.25 feet to the point of
beginning.

Right to access and construct utilities including sanitary sewer, public water,
electric, gas cable and telephone located or to be located along Back Run Road
through and above described tract, and to retain rights for drainage easements
and storm piping through the above tract.

ALSO EXCEPTING

Situated in the State of Ohio, County of Clermont, Township of Monroe, Virginia
Military District, situated in Jones M.S. No. 934 and being more particularly
described as follows:

Beginning for reference at the intersection of the existing centerline of S.R.
125 with the Easterly line of Jones M.S. No. 934, said point being centerline of
survey Station 491+57.52; thence North 75 degrees 49 minutes 28 seconds East
21.76 feet to a point at 9.72 feet left of centerline Station 491+76.98 and
being the True Point of Beginning; thence South 09 degrees 04 minutes 08 seconds
West 91.68 feet along the Grantor’s Easterly line to an iron pin set at 81.75
feet right of centerline Station 491+82.25 (passing an iron pin found at 90.79
feet); thence North 88 degrees 17 minutes 47 seconds West 17.54 feet along the

 

23



existing Southerly Right-of Way line to an iron pin set 85.00 feet right of
centerline Station 491+65.00; thence North 68 degrees 29 minutes 02 seconds
West, 157. 14 feet along the existing Southerly Right-of-Way line to an iron pin
set 60.00 feet right of centerline Station 490+09.88; thence North 72 degrees 43
minutes 43 seconds West 123.24 feet along the existing Southerly Right of Way
line to an iron pin found 54.22 feet right of centerline Station 488+91.18;
thence North 10 degrees 03 minutes 08 seconds East 59.98 feet along the
Grantor’s Westerly line to a point 5.32 feet left of centerline Station
488+84.09; thence South 77 degrees 29 minutes 25 seconds East 292.34 feet along
the Grantor’s Northerly line to the True Point of Beginning.

This description is based on a survey made under the direction and supervision
of Steven W. Newell, Professional Surveyor Number 7212 in May, 2001

 

24



EXHIBIT B

PERMITTED EXCEPTIONS

 

1.            General real estate taxes for the year 2008 and each year
thereafter not yet due and payable.

2.            Exception Nos. 8 through 21, inclusive, contained on Orchard Lake
Schedule B, Section 2 and exception Nos. 8 through 20, inclusive, contained on
Apple Creek Schedule B, Section 2 of LandAmerica Lawyers Title Insurance
Corporation Commitment No. 11307377/08001394, dated May 20, 2008.

 

25

 

 